Citation Nr: 1233658	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  04-09 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for bilateral carpal tunnel syndrome, to include as secondary to a cervical spine disorder. 


REPRESENTATION

Appellant represented by: David L. Borland, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and her husband




ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1982 to September 1985.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision of the Department of Veterans Affairs Regional Office (RO) in Muskogee, Oklahoma. 

In April 2005, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

In January 2006 and September 2009, the Board remanded the Veteran's service connection claims to the RO via the Appeals Management Center (AMC) in Washington, D.C. for further evidentiary development.  In an unappealed July 2010 decision, the Board denied the Veteran's claims for service connection for a lumbar spine disorder and bilateral knee and leg disorders and remanded the remaining claims to the RO for further development.

In June 2010, the Board requested a medical opinion, pursuant to 38 U.S.C.A. § 7109 and as set forth in a designated Veterans Health Administration (VHA) Directive, in response to the appellant's claim of entitlement to service connection for a cervical spine disorder.  See 38 U.S.C.A. § 7109(a) (West 2002) and 38 C.F.R. § 20.901 (2011).  See generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  A VHA medical opinion was rendered in August 2012.

As a final introductory matter, the Veteran submitted a June 2011 statement regarding her previously denied claims for service connection for bilateral knee and leg disorders and a lumbar spine disorder.  As the issues of whether new and material evidence has been submitted to reopen these claims has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction, and the claims are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for bilateral carpal tunnel syndrome, to include as secondary to a cervical spine disability, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, her currently diagnosed cervical spine disability, including cervical spinal pain and strain and degenerative disease, had its onset during her active military service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, a cervical spine disability, including cervical spinal pain and strain and degenerative disease, was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For the reasons detailed below, the Board finds that the Veteran is entitled to service connection for a cervical spine disorder; i.e., the benefit sought on appeal is granted.  Therefore, no further discussion of the VCAA is warranted in this case as any deficiency has been rendered moot.

II.  Factual Background and Legal Analysis

The Veteran contends that she is entitled to service connection for a cervical spine disability.  Specifically, she contends that she suffered from neck and shoulder pain after being involved in a motor vehicle accident during her military service.  Thus, the Veteran claims that service connection is warranted for a cervical spine disorder.

Upon review of the evidence of record, the Board finds that the evidence of record is in relative equipoise.  As such, affording the Veteran the full benefit of the doubt, the Board finds that service connection is warranted for a cervical spine disability.  When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

"To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  This is also a direct service connection theory of entitlement.

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002). 

The Veteran contends that she currently suffers from a cervical spine disability that began in June 1983 as a result of a motor vehicle accident during military service.  She asserts that she was in the car accident while on active duty and complained of back pain six days after the accident.  In support of this contention, she submitted a June 1983 accident report from her insurance carrier showing that she swerved to avoid a deer while driving up a hill and rolled the vehicle.  She also submitted a May 2002 signed statement from T.K., her service comrade, to the effect that the Veteran reported being in a motor vehicle accident, that T.K. convinced her to seek treatment, and that the Veteran said she strained a lower back muscle.  The Board has no doubt regarding the credibility of the Veteran's assertions of being in a motor vehicle accident and of having neck pain since discharge.  She further variously reports that she developed a neck problem after lifting heavy items.  

The medical evidence of record shows that the Veteran has a current disability of degenerative disc disease of the cervical spine, previously described as mild degenerative changes of the cervical spine status post microdiscectomy.  The record shows that she is a registered nurse and vigorously contends that her current cervical spine problems are due to her in-service accident.  While credible in her account of her inservice injury, there is no evidence that she has the specialized medical expertise needed to render a professional opinion as to the etiology of the disability that is the subject of this appeal.  See Black v. Brown, 10 Vet. App. 279, 284 (1997); cf. Goss v. Brown, 9 Vet. App. 109, 113 (1

An October 2010 VA examiner diagnosed the Veteran with chronic neck pain, status post minimally invasive procedures, and specifically found that the x-ray evidence did not show arthritis.  However, an October 2010 x-ray report included findings of mild degenerative changes seen throughout the cervical spine most prominent at C6-C7.  The impression reported was mild multilevel degenerative disc disease.  

Private and VA magnetic resonance image (MRI) reports, myelograms, and computed tomography (CT) scans repeatedly show a disk herniation at C6-C7 and other minor disk bulges.  Additionally, a November 2009 VA examiner diagnosed the Veteran with mild degenerative changes of the cervical spine.  But, in October 2010, the VA examiner said that pain was the appropriate diagnosis, x-rays did not show arthritis, neurologic function was normal, vascular status was normal, range of motion was normal, and there was no joint instability.  Moreover, he stated that there was no other diagnosis.  He said that ossification of the anterior longitudinal ligament was not arthritis.  However, resolving any doubt in the favor of the Veteran, the Board finds that she has a current diagnosis of degenerative disc disease of the cervical spine.  

Service treatment records show that the Veteran was seen for a lump and pain on the right side of her neck 10 days after the claimed June 1983 motor vehicle accident.  She reported lifting heavy boxes for the last three months; the motor vehicle accident was not noted.  The service treatment records from June 1983 show that she had bilateral mild tenderness upon palpation of the paraspinal muscles and was diagnosed with lower back strain and submaxillary adenopathy with mild tenderness.  Further, the Veteran's July 1985 separation examination notes only that she was 24 weeks pregnant at the time of the examination.  A chest x-ray was not performed due to her current pregnancy.  On a July 1985 report of medical history, the Veteran reported having recurrent back pain.  

During her April 2005 Board hearing, the Veteran stated that her motor vehicle accident happened while she was on her way back from field training for the noncommissioned officer academy.  The Veteran said that she was treated for this injury at the field hospital and sought further treatment after the accident for her continuing pain and limited motion, but was afraid of mentioning the accident specifically due to fear of repercussions.  Additionally, the Veteran explained that the accident occurred in her personal vehicle and appeared to have not been formally investigated by the military.  Further, the Veteran stated that she reported her back and neck pain symptoms to the separation examiner, but the medical staff was unable to perform x-rays to verify any objective manifestation of her reported injuries due to her pregnancy.

The May 2002 statement from T.K., a fellow soldier, is to the effect that the Veteran reported being in a car accident, that T.K. convinced her to seek medical treatment, and that the Veteran said she strained a lower back muscle.  Additionally, she specifically remembered that the Veteran could not turn her head to the right side and was in severe pain six days after the accident.  

A statement submitted by the Veteran's mother recounted her memory of the Veteran's accident in-service, her resulting neck pain, and her fear of bringing any additional attention to the accident.

The Veteran has repeatedly alleged that she has suffered from continuous symptoms of neck pain since the motor vehicle accident in service, both in her statements in the record and as recounted in her VA and private treatment records.  She also stated that the pain worsened in February 2000 after working on some home repairs to the floor joists and, in April 2001, following a second motor vehicle accident.  During her April 2005 Board hearing, the Veteran said that one of her private physicians told her that her current symptoms were from long-term conditions and that her MRI reports show bone spurs, indicative of older abnormalities.  

A June 2000 private MRI report shows a spur "probably" associated with a C6-C7 disk protrusion or herniation, and the November 2009 VA x-rays continue to show osteophyte formation.

In November 2009, the VA examiner determined that the Veteran's current cervical spine disorder was due to the injuries sustained in the April 2001 motor vehicle accident.  Although, in October 2010, another VA examiner determined that the Veteran's cervical spine disorder was due to the March 2000 cervical injury, other post-service injuries, and/or the risk of neck pain in the general population.  However, the November 2009 VA examiner did not address the June 1983 motor vehicle accident in making this determination, and also relied on the lack of continuity of chronicity of symptoms, that was directly contradicted by the Veteran's own competent and credible testimony.  The October 2010 VA examiner found that the Veteran had a cervical spine disorder that existed since service, but that the February 2000 cervical injury permanently altered the natural progression of any in-service neck condition, as the Veteran and her husband both stated that her neck pain permanently worsened at that time.  Therefore, the Board finds that the medical opinion provided by the November 2009 VA examiner is of little probative value as it does not address the June 1983 motor vehicle accident.  Nieves-Rodriguez, 22 Vet. App. 295, 302 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

In August 2012, an assistant professor of neurological surgery at a VA medical center (VAMC) in Indiana provided a written response to the Board's June 2012 request for a VHA opinion.  In response to the Board's query as to whether the current cervical spine disorder(s) that the Veteran currently manifest had their onset in service or were otherwise related to active duty, including her claimed June 1983 motor vehicle accident in service, the physician concluded that there was a 50 percent or greater probability that the Veteran's cervical spinal pain conditions had their clinical onset when the Veteran was in the military service, due to the motor vehicle crash in 1983 when she was 18 years old.  

The VHA physician noted that, by the Veteran's description, it sounded like she may have had a minor cervical strain after the motor vehicle accident in 1983 as she described in her testimony and in the VA examination, with pain upon turning her neck after the accident.  The VA neurosurgeon noted that, in the Veteran's records, it did not appear that she had any severely symptomatic problems that required imaging or further treatment and medical follow up at that time.  Therefore, the cervical problems related to the accident were relatively limited at that time point, but may have caused some myofascial pain, without any further treatment at that time.  The VHA physician further concluded that her injuries in 2000 and 2001 made the Veteran's symptoms more aggravated and were likely the notable events that caused her to be unable to do various work activities.  The VHA medical specialist stated that his review was consistent with a patient suffering from chronic neck pain from degenerative spinal disease.  

The VHA physician opined that it was more likely than not that the Veteran's cervical spinal pain and strain symptoms first started with the accident in 1983.  The Veteran reported that she developed neck pain after the accident in 1983 and reported this was a problem at her discharge from the military.  However, the VHA neurosurgeon said that this information reported by the Veteran should be taken into context as it was not incapacitating to her at the time in 1985.  She was able to go to school and work until the 2000 incident exacerbated her problems and subsequently obtained Social Security Administration (SSA) disability benefits.  According to the VHA physician, the Veteran's overall cervical degenerative disease process was a progressive one and "there was not a 50 percent or greater probability that it was completely caused by the accident in 198".  The VHA neurosurgeon stated that the Veteran's degenerative disc disease was a chronic problem of her cervical, thoracic, and lumbar spinal levels and her current medical condition would have occurred independent of her motor vehicle accident in 1983.  

After a careful review of the probative and objective medical and other evidence, the Board finds that the Veteran's VA treatment records, pertinent lay evidence, and, in particular, the medical opinion provided by the VHA specialist, demonstrate that her currently diagnosed cervical spine disability had its onset during her period of military service.

Where a medical expert has fairly considered all the evidence, his opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt the VHA specialist's opinion on which it bases its determination that service connection for a cervical spine disability is warranted. 

Since the VHA physician's opinion was based on a review of the pertinent medical history, and was supported by sound rationale, it provides compelling evidence to support the appellant's claim.  The Board emphasizes that the VHA medical expert provided a valid medical analysis to the significant facts of this case in reaching his conclusion.  In other words, the VHA physician did not only provide data and conclusions, but also provided a clear and reasoned analysis that the United States Court of Appeals for Veterans Claims has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App at 295; see also Wray v. Brown, 7 Vet. App. at 493. 

Notably, the August 2012 VHA physician concluded that, after reviewing all of the pertinent evidence that there was a 50 percent or greater probability that the Veteran's cervical spinal pain and strain had its clinical onset when the Veteran was in the military service due to the motor vehicle crash in 1983 when she was 18 years old.  As to the Veteran's cervical degenerative disease progressive, that the VHA physician described as a progressive one, the physician opined that there was not a 50 percent or greater probability that "it was completely caused by the accident in 1983", leaving open the possibility that at least some part of it may be due to the 1983 motor vehicle accident.

Thus, the Veteran maintains that she developed cervical spine problems following a June 1983 motor vehicle accident while in service, to which she attributes her current cervical spine disorder, that includes pain and degenerative disc disease.  Records confirm that the Veteran was in a motor vehicle accident in June 1983 and service treatment records reflect complaints of back pain.  In March 2000, the Veteran was reported to have a neck injury after a home repair accident and, in April 2001, she was in another motor vehicle accident.  In November 2009, a VA examiner diagnosed status-post microdiskectomy of the cervical spine with mild degenerative changes due to injuries in the April 2001 motor vehicle accident (but did not address March, April, and September 2000 records regarding prior neck injury).  In October 2010, another VA examiner diagnosed chronic neck pain, status post four minimally invasive procedures that was not likely due to her 1983 motor vehicle accident and as likely as not due to her March 2000 cervical injury.  But that examiner then said that the Veteran's March 2000 injury "permanently altered the natural progression of any in-service neck condition". 

The August 2012 VHA examiner opined that the Veteran's chronic neck pain and strain symtoms first started with her accident in 1983 but her cervical degenerative disease process was not "completely" caused by that accident.  Additionally, the Veteran stated that she has experienced cervical pain since 1983 in service, an allegation that she is competent to make even as a layman.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

Hence, the Board finds that the evidence demonstrates that the Veteran has a cervical spine disability that was incurred in service.  Accordingly, pursuant to 38 U.S.C.A. § 5107, the claim for entitlement to service connection for a cervical spine disability, including cervical spinal pain and strain and degenerative disease, is granted.


ORDER

Service connection for a cervical spine disability, including cervical spinal pain and strain and degenerative disease, is granted.


REMAND

The Veteran also seeks service connection for bilateral carpal tunnel syndrome, including as due to a cervical spine disability.

Disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2011).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service- connected disability caused by a service- connected disability.  Allen v. Brown , 7 Vet. App. 439 (1995) 

In its July 2010 Remand, the Board asked the VA examiner to provide an opinion as to whether the Veteran suffered from carpal tunnel syndrome and, if so, whether the Veteran's carpal tunnel syndrome was caused or aggravated by her cervical spine disorder.  The October 2010 VA examiner determined that the Veteran's carpal tunnel was not due to or aggravated by any in-service incident or injury, including the 1983 motor vehicle accident, or "other in-service neck conditions that resulted from lifting or other in-service activities."  

However, given the Board's determination, herein, that the Veteran's cervical spine disorder, to include degenerative disc disease of the cervical spine, is due to military service, an opinion that clearly considers the relationship between the Veteran's service-connected cervical spine disorder and any bilateral arm disorder is warranted.  Id.  See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Furthermore, while other medical evidence shows a current diagnosis of bilateral carpal tunnel syndrome, right hand status post carpal tunnel release, the October 2010 VA examiner only diagnosed carpal tunnel syndrome of the Veteran's right arm, wrist, and hand without providing a rationale for this limitation.  Further clarification is needed on remand.  See Nieves-Rodriguez, 22 Vet. App. at 303-05.

Lastly, an effort should be made to obtain any additional VA treatment records for the Veteran showing treatment for her bilateral arm disorder, dated since March 2006.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(3).  As records obtained from the Social Security Administration show that the Veteran received treatment at the VA medical center (VAMC) in Oklahoma City, Oklahoma, an effort should be made to obtain treatment records from this facility.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records regarding the Veteran's treatment at the VAMCs in Oklahoma City and Muskogee, Oklahoma, for the period from March 2006 to the present and from any additional VA and non-VA medical providers identified by her.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

2.  Return the Veteran's claim file to the VA examiner who conducted her October 4, 2010 VA examination at the VAMC in Muskogee to determine the nature and etiology of any bilateral carpal tunnel found to be present.  (If, and only if, that examiner is unavailable, should another physician be asked to review the claims folder and address the following questions.  A clinical examination should be scheduled only if deemed necessary by the examiner.)

The examiner is requested to provide a diagnosis of any disorder of the right and/or left arm, to include carpal tunnel syndrome, found to be present. 

The examiner should indicate whether it is at least as likely as not (a 50 percent or higher degree of probability) that left or right arm carpal tunnel syndrome is proximately due to or the result of service-connected cervical spine disability.  If not, is it at least as likely as not aggravated by service-connected cervical spine disability?  If aggravated, what permanent, measurable increase in current left or right arm carpal tunnel pathology is attributable to the service-connected cervical spine disability?  All opinions and conclusions expressed must be supported by a complete rationale in a report.  

If the examiner states no conclusion as to etiology or diagnosis can be reached without resorting to speculation, the examiner should clearly identify precisely what facts cannot be determined; for example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge, or that the actual cause cannot be selected from multiple potential causes. 

In rendering these opinions, the examiner should acknowledge and discuss the medical evidence of record, to include the Veteran's service treatment records, the August 2000 VA consultation report diagnosing the Veteran with double crush type symptomatology, the VA treatment records, the Veteran's lay statements regarding continuity of symptomatology, and any other relevant information.  

3.  After completion of the above, the RO should review the record and determine if any of the benefits sought can be granted.  If any benefit sought is not granted in full, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


